Citation Nr: 0823250	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  03-12 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for blurred vision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from April 1992 through May 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) regional office (RO) in Nashville, 
Tennessee, which, in pertinent part, denied the claim.

In June 2006 and August 2007, the Board remanded this case 
for additional evidentiary development.  In pertinent part, 
the Board directed that a competent medical opinion be 
obtained which addressed the etiology of the veteran's 
blurred vision.  The case has now been returned to the Board 
for further appellate consideration.  As a preliminary 
matter, the Board finds that the remand directives have been 
completed, and, thus, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the medical and other evidence of 
record is against a finding that the veteran has blurred 
vision that was caused by a disease or injury incurred in 
and/or aggravated by active service.


CONCLUSION OF LAW

Service connection is not warranted for blurred vision.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  As noted in the June 2006 
remand, it does not appear that such pre-adjudication notice 
was provided to the veteran.  Nevertheless, the United States 
Court of Appeals for the Federal Circuit has indicated that 
this defect can be remedied by a fully compliant VCAA notice 
issued prior to a readjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, the veteran was sent adequate notification letters in 
August 2003, June 2006, and August 2007, followed by 
readjudication of this claim by Supplemental Statements of 
the Case beginning in October 2003.  Taken together, these 
letters informed the veteran of the evidence necessary to 
substantiate his current appellate claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and indicated the need for the 
veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  Moreover, the June 2006 and 
October 2007 letters included information regarding 
disability rating(s) and effective date(s) as mandated by the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records 
pertinent to the issue on appeal are in the claims folder.  
Nothing indicates that the veteran has identified the 
existence of any other relevant evidence that has not been 
obtained or requested.  Further, he has had the opportunity 
to present evidence and argument in support of his claim.  
Although he initially requested a Board hearing in 
conjunction with this case, that request was withdrawn.  
Moreover, he was accorded a VA medical examination in 
November 2006 regarding this case, followed by a competent 
medical opinion as to the etiology of the blurred vision in 
December 2007.  Consequently, for these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  


Analysis.  In the instant case, and for the reasons stated 
below, the Board finds that the veteran is not entitled to a 
grant of service connection for blurred vision.

Initially, the Board notes that, under the law, congenital or 
developmental defects, refractive error of the eye, are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

The Board acknowledges that the veteran's service medical 
records show complaints pertaining to blurred vision.  These 
complaints were reflected in the report of the Medical 
Evaluation Board's physical examination and were continued in 
post-service medical records.  For example, a November 2003 
VA examination of the muscles asserted, in pertinent part, 
that the use of intense narcotics for intense pain and deep 
muscular pain of the right thigh and leg has precipitated 
headaches and blurred vision as side effects.

Despite the foregoing, the Board notes that no competent 
medical opinion is of record which indicates the veteran 
currently having a chronic disorder manifested by blurred 
vision that was caused by a disease or injury incurred in 
and/or aggravated by active service.  Accordingly, the Board 
remanded this case to obtain a competent medical opinion 
which addressed the etiology of the blurred vision.

A November 2006 VA examination of the eyes diagnosed normal 
vision with corrective lenses; and corneal guttata OU: 
consistent with Fuchs endothelial corneal dystrophy.  The 
examiner also stated that the veteran's vision corrected to 
20/20 with corrective lenses, that there was no corneal 
edema, and did not feel this contributed to blurry vision.  
However, no opinion was promulgated as to whether the blurred 
vision was caused by a disease or injury incurred in and/or 
aggravated by active service.  Accordingly, this case was 
again remanded in August 2007 to obtain such an opinion.

In the subsequent December 2007 VA medical opinion based upon 
review of the record, it was clarified that the veteran had 
normal occurring refractive error causing blurred vision.  As 
already noted, refractive error of the eye is not a disease 
or injury within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  Moreover, the December 2007 VA medical 
opinion concluded that it was extremely unlikely (less than 
50 percent likelihood) that this would in any way be caused 
by a service-related injury/disease or use of narcotics.  The 
corneal guttata was also not likely related to any service 
related injury but more of a hereditary dystrophy.

Simply put, the only competent medical opinion of record to 
address the etiology of the veteran's blurred vision 
concludes that it was not caused by a disease or injury 
incurred in and/or aggravated by active service.  For these 
reasons, the Board concludes that the preponderance of the 
evidence is against the claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought 
on appeal must be denied.


ORDER

Entitlement to service connection for blurred vision is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


